DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-12 objected to because of the following informalities:
The recitation of “the second space” (claim 1, line 14) is believed to be --the annular second space--.
The recitation of “throttle unit” (claim 6, line 3) is believed to be --the first throttle unit--.
Claims 2-5 and 7-12 are objected based upon their dependency from claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electric motion unit in claim 1; first throttle unit in claim 3; second throttle unit in claim 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations of “second throttle unit” (claim 4, line 2) and “third throttle unit” (claim 4, line 3) are unclear. The recitations render the claim indefinite because a first throttle unit has not been previously disclosed. Therefore, for examination purposes the recitations have been considered as --first throttle unit-- and --second throttle unit-- respectively. Note: the recitations of “second throttle unit” and “third throttle unit” also need to be corrected for dependent claims 9-11.
Claim limitations “first temperature detection unit”, “second temperature detection unit”, “pressure detection unit” and “control unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim 8 are rejected based upon their dependency from claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2294580 A, as provided by Applicant, refer to attached translation).
Regarding claim 1, Tanaka discloses in the embodiment of Figs. 1-2, an air-conditioning device, comprising:
a refrigerant circuit in which a compressor (100), a four-way valve (19), an outdoor heat exchanger (22), a first expansion valve (21a), a second expansion valve 
a scroll mechanism unit having a fixed scroll (3) and an orbiting scroll (4) that cooperates with the fixed scroll to compress refrigerant,
an electric motion unit (6, also refer to the portions of a rotor and stator as can be seen from Fig. 2) that provides revolution movement to the orbiting scroll,
a first space portion (refer to Fig. 2 below) provided between the scroll mechanism unit and the electric motion unit, 
an annular second space portion (11, 12, 13) provided in a circumference of the scroll mechanism unit in a radial direction, 
a suction pipe (17) connected to the first space portion, from which the refrigerant is sucked into the compressor,
a communication path (refer to Fig. 2) provided between the first space portion and the second space portion to guide, to the second space portion, the refrigerant sucked from the suction pipe (17) to the first space portion, and
a discharge pipe (16) that discharges, to outside of the compressor, the refrigerant that flows from the second space portion (11, 12, 13) into the scroll mechanism unit and is compressed,
wherein the injection circuit (24) injects a part of the refrigerant simultaneously to the first space portion and the second space portion (by means of 24b).
While Tanaka discloses in the embodiment of Figs. 1-2, wherein the injection circuit injects a part of the refrigerant simultaneously to the first space portion and the second space portion, Tanaka fails to explicitly disclose wherein said injection circuit 
However, Tanaka discloses in the embodiment of Fig. 3, wherein the injection circuit (24) injects a part of the refrigerant between the first expansion valve (21a) and the second expansion valve (21b), in order for liquid refrigerant to form a liquid film between the spiral bodies of the compressor and acts as a cushioning material (refer to par. X, lines 4-5).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify the embodiment of Figs. 1-2, such that the injection circuit injects the part of the refrigerant between the first expansion valve and the second expansion valve, in order for liquid refrigerant to form a liquid film between the spiral bodies of the compressor and acts as a cushioning material.


    PNG
    media_image1.png
    275
    464
    media_image1.png
    Greyscale


Regarding claim 2, Tanaka as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tanaka as modified discloses wherein the injection circuit comprises:
a first injection pipe (refer to Fig. 2 below) through which a part of the refrigerant between the first expansion valve and the second expansion valve flows into the first space portion of the compressor, and
a second injection pipe (refer to Fig. 2 below) through which a part of the refrigerant between the first expansion valve and the second expansion valve directly flows into the second space portion of the compressor, and
the injection circuit injects the refrigerant simultaneously from the first injection pipe and the second injection pipe.


    PNG
    media_image2.png
    215
    297
    media_image2.png
    Greyscale


Regarding claim 3, Tanaka as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Tanaka as modified discloses a first throttle unit (refer to solenoid valve 27) into which a part of the refrigerant (flowing through 24) between the first expansion valve and the second expansion valve flows, to adjust (and 

Regarding claim 7, Tanaka as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Tanaka as modified discloses an accumulator (40) in the refrigerant pipe between the four-way valve (19) and the compressor (100), wherein an other end of the first injection pipe (refer to annotated Fig. 2 above) is connected to the refrigerant pipe between the accumulator and the compressor.

Regarding claim 12, Tanaka as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tanaka as modified discloses wherein the injection circuit comprises an injection pipe (including valve 27) connected at one end to the refrigerant pipe between the first expansion valve (21a) and the second expansion valve (21b), and connected at an other end (by means of 25) to the compressor to communicate with the second space portion, and an interior of the compressor is provided with a guide path (24d) that guides at least the refrigerant from the injection pipe to the first space portion.

Allowable Subject Matter
Claims 4 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered in the same field of endeavor as this application: US 7,228,710; US 4,475,360.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANA M VAZQUEZ/Examiner, Art Unit 3763